Title: From Thomas Jefferson to Victoire Laporte, 20 April 1821
From: Jefferson, Thomas
To: Laporte, Victoire


Dear Madam
Monticello
Apr. 20. 21.
Your letter of the 15th finds me in the moment of departure on a journey of considerable absence from home. I am sorry it is not in my power to give you any information as to mr Laporte. The last time I saw him he told me he should go to Washington for a patent for a particular invention. I think at probable he has heard there of some suitable situation, in pursuit of which he has gone on. that he may find a comfortable one for yourself and family is my sincere wish which I tender you with the assurance of my great esteem and respect.Th: Jefferson